Hornblower, C. J.
dissented principally upon the ground that the evidence statod in the bill of exceptions, would not have justified a jury in finding that Edward Hall consented, that the bond which had been executed by him as his individual and separate bond, after judgment had been thereon entered against him, should be so altered, as to be converted into another instrument; and made a new and joint bond against him, and William Hall; that the evidence only went to show that Edward Hall agreed, that in a certain event, William Hall should execute the bond, which he, Edward, had executed, in such way as to make him, William, individually liable thereon, and not so as to make it a new and joint bond against them both.
Judgment reversed.